DENNIS, J.
With the exception of the objection to the allowance to the trustee of two and a-half per cent, commissions on the investment of the trust funds made under the order of Court, all the exceptions which have been filed raise questions which were or could have been raised, under the creditor’s bill filed by Arnold Ounstable & Co., and which bill has been dismissed, hence the exceptions are estopped. Trayheen vs. Colburn, executor, 66 Md. 277.
The commissions allowed the trustee for investment under the order of Court were properly allowed. It has been the uniform practice of this Court, when a trustee is directed to make an investment of trust funds pending a litigation or when he applies for authority to make such investment, to allow him two and one-half per cent, on such investment and no reason has been shown why in this case that practice should be departed from. The five per cent, commissions allowed him was for the general management and settlement of the estate and does not include the allowance for such special service as the purchase of proper securities for investment.